Citation Nr: 1824556	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1984 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.


FINDING OF FACT

Tinnitus originated in service and has continued to this day.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking service connection for tinnitus.  The Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's DD-214 indicates he served as a light wheel vehicle mechanic, which has a high probability for noise exposure.  Upon examination, the Veteran reported that his military noise exposure included trucks, vehicles, generators, and occasional firing range.  In addition, the Veteran submitted several statements asserting that he has persistent ringing or buzzing in both ears.  The Board finds no reason to doubt the Veteran's credibility with regard to his statements as to the onset of tinnitus.  The Veteran has consistently reported that his tinnitus began in service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the Board finds that the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the 2014 VA examiner did not opine as to whether the Veteran's tinnitus was related to his military service. However, the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing (starting at least within a year of the Veteran's separation from service), and the statements sufficiently refute the basis of the examiner's conclusion.  Thus, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Given this result, a detailed discussion of VA's duties to notify and assist is unnecessary (because any failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for tinnitus is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


